Citation Nr: 1025115	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-17 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  However, the Veteran's claims file was permanently 
transferred to the RO in Waco, Texas, during the course of the 
appeal.  As such, that RO now has jurisdiction over the claim on 
appeal.  

This issue was previously before the Board on two occasions.  In 
July 2008, the Board denied entitlement to service connection for 
PTSD.  The Veteran appealed from this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a March 
2009 Order, the Court granted a Joint Motion for Remand, vacated 
the July 2008 Board decision, and remanded the case for 
compliance with the terms of the joint motion.  In August 2009, 
the Board remanded the case to the agency of original 
jurisdiction (AOJ) for review of additional evidence that had 
been submitted by the Veteran, as well as any necessary further 
development.  Although the prior remand directives were 
completed, the Board finds that the case must be remanded again 
to the AOJ for further development, as discussed below.   

The Board observes that previous adjudications of the issue on 
appeal have only addressed service connection for PTSD.  However, 
the medical evidence of record includes various diagnoses of 
acquired psychiatric disorders, including PTSD, depression, 
alcohol dependence, alcohol-induced mood disorder, and paranoid 
schizophrenia.  The scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1, 4-6 (2009).  Therefore, the issue on appeal has been 
recharacterized as stated above to encompass all currently 
diagnosed acquired psychiatric disorders, including but not 
limited to PTSD.  

The Board notes that the Veteran was previously represented by a 
Veterans' Service Organization and by another private attorney 
during the course of this appeal.  However, in March 2010, the 
Board received an appointment of the above-listed private 
attorney to represent him as to the issue on appeal.  As such, 
all further communication with the Veteran's representative 
should be directed accordingly.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

Further development is necessary for a fair adjudication of the 
Veteran's claim.  Although the Board regrets the additional 
delay, a remand is necessary to ensure that due process is 
followed and that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

First, there is an indication that there may be outstanding VA 
treatment records that are pertinent to the Veteran's claim.  
Specifically, the Veteran reported at the October 2009 VA 
examination that he was diagnosed with PTSD at a Michigan VA 
hospital in 1989, and that he has received outpatient treatment 
for his mental health conditions since 1996.  However, the 
earliest VA treatment records currently in the claims file are 
dated in January 2000, and it does not appear that any attempts 
have been made to obtain any earlier records.  Records generated 
by VA facilities are considered to be in the constructive 
possession of VA adjudicators, regardless of whether they are 
physically in the claims file, and a remand is necessary if such 
records may have an impact on the adjudication of a claim.  Bell 
v. Derwinski, 2 Vet. App. 611, 612-13 (1992); Dunn v. West, 11 
Vet. App. 462, 466-67 (1998).  As such, upon remand, appropriate 
requests should be made to obtain any outstanding VA treatment 
records pertaining to the Veteran's claims, specifically to 
include any mental health treatment records dated from 1989 
forward.  If any such records are unavailable, the Veteran should 
be notified and allowed the opportunity to provide such records, 
in accordance with 38 C.F.R. § 3.159(c), (e).  

Additionally, the Board finds that additional development is 
necessary as to the in-service incidents, or stressors, that the 
Veteran asserts have resulted in his current acquired psychiatric 
mental health disorder(s).  In this regard, the Veteran asserts 
that his current condition is the result of witnessing many 
hostile events and deaths while serving as a military police (MP) 
officer in Germany, including several events in the summer or 
fall of 1967, as well as a documented altercation with a German 
police officer in 1968.  See, e.g., statements dated in April 
2005 and March 2009.  In support of his claim, the Veteran has 
provided an October 2005 statement from his wife indicating that 
his behavior started to change and he began to be very violent 
and have extreme mood swings after serving as an MP officer in 
1968.
 
The Veteran's service records reflect that he served in Germany 
from January 1968 through March 1969.  See DD Form 214, DD Form 
20.  They further reflect that his military occupational 
specialty (MOS) throughout this entire time was a cook in an MP 
unit.  See id.  The Veteran states that, although he was trained 
as a cook, he actually served as an MP officer while in Germany 
until he was demoted in rank as a result of the altercation with 
the German police officer.  He has provided several lay 
statements in support of such assertion, and there is some 
evidence to suggest that he performed some MP duties while 
serving in Germany.  In particular, the Veteran's service 
personnel records reflect that, in addition to equipment that 
would be consistent with duties as a cook, he was also issued 
several MP shoulder sleeve insignia and a white MP cap from 
January to July 1968.  Further, a May 1969 Army Reserve Personnel 
Data Review form notes that the Veteran was not awarded the MOS 
for an MP officer, but that he had 6 months of "o.t.j." (on-
the-job) training.  

Nevertheless, as the dates specified by the Veteran do not 
coincide with his service records, it is unclear whether he was 
actually exposed to any traumatic incidents or stressors during 
service, including during any possible MP duties.  Although there 
is no evidence of any mental health treatment or diagnosis during 
service, service connection could be warranted if any current 
acquired psychiatric disorder is linked to an in-service 
incident, or verified stressor for PTSD.  See 38 C.F.R. 
§§ 3.303(d), 3.304(f) (2009).  As such, upon remand, the Veteran 
should be requested to provide additional information as to his 
claimed in-service incidents or stressors, to include 
clarification as to the approximate dates of such incidents and 
the names of any individuals involved, especially any fellow 
service members.  If any of the claimed stressors is subject to 
verification, and sufficient information has been provided, all 
necessary development to attempt to verify such stressors should 
be conducted.

Finally, whether or not any additional claimed stressors are 
actually verified, the Board finds that a further VA medical 
opinion or examination is necessary.  In this regard, although 
the October 2009 VA examiner expressed opinions as to the nature 
and etiology of the Veteran's currently diagnosed acquired 
psychiatric disorders, she did not have the benefit of the 
possibly outstanding VA treatment records.  Further, the 
examiner's opinion is speculative, as she stated that the 
Veteran's current depression was not "caused" by his reported 
traumatic experiences in service, as the causes of depression are 
much more complex, but that such events "may have" made the 
Veteran more likely to develop mental health symptoms when 
exposed to other traumas and losses later in life.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (a medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish a causal relationship).

Therefore, after all other necessary development has been 
completed upon remand, the entire claims file should be forwarded 
to the examiner who conducted the October 2009 VA examination for 
clarification of her prior opinions, as indicated below.  If that 
examiner is not available, the Veteran should be scheduled for a 
new VA mental health examination to determine the nature and 
etiology of any currently diagnosed acquired psychiatric 
disorders, including but not limited to PTSD.  The AOJ should 
carefully review the examiner's report to determine whether it is 
adequate to adjudicate the Veteran's claim and, if it is not, 
should request further clarification from the examiner.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide 
additional information as to his claimed 
in-service stressors, including but not 
limited to clarification as to the 
approximate dates of such incidents and 
the names of any individuals involved, 
especially any fellow service members.  
After allowing an appropriate time for 
response, review the entire claims file, 
including but not limited to any new 
evidence submitted by the Veteran, and 
make a determination as to whether any of 
his claimed stressors is subject to 
verification and, if so, whether there is 
sufficient information to allow for 
verification.  If there is, conduct all 
necessary development to attempt to verify 
such stressors.

2.  Make appropriate requests to obtain 
any outstanding VA treatment records, 
specifically to include any mental health 
treatment records from Michigan VA 
facilities dated from 1989 forward.  All 
requests and all responses, including 
negative responses, must be documented in 
the claims file, and all records received 
should be associated with the claims file.  
If a determination is made that such 
records do not exist or that further 
efforts to obtain them would be futile, 
notify the Veteran of the attempts made 
and of such determination, and allow him 
the opportunity to provide such records, 
in accordance with 38 C.F.R. § 3.159(c), 
(e). 

3.  After completing the above-described 
development:

(a)  If the examiner who conducted 
the October 2009 VA examination is 
available, forward the Veteran's 
entire claims file and copy of this 
remand to her for an addendum.  
Review of the claims file should be 
noted in the examiner's report.  The 
examiner is requested to specifically 
state each of the Veteran's currently 
diagnosed acquired psychiatric 
disorders.  If her assessment differs 
from the time of the October 2009 
examination, she should explain why 
it has changed.  The examiner is 
further requested to state whether it 
is at least as likely as not 
(probability of 50 percent or more) 
that any currently diagnosed acquired 
psychiatric disorder, including but 
not limited to PTSD, was incurred or 
aggravated as a result of active 
service.  If the only current 
diagnosis is PTSD, such opinion 
should be based solely on any 
stressors that are verified upon 
remand, including but not limited to 
the 1968 altercation with a German 
police officer.

(b)  If the October 2009 VA examiner 
is not available, schedule the 
Veteran for another VA mental health 
examination to determine the nature 
and etiology of any current acquired 
psychiatric disorder, including but 
not limited to PTSD.  The entire 
claims file and a copy of this remand 
should be made available to the 
examiner for review, and such review 
should be noted in the examination 
report.  All necessary tests and 
studies should be conducted.  The 
examiner is requested to identify 
each of the Veteran's currently 
diagnosed acquired psychiatric 
disorders.  The examiner is further 
requested to state whether it is at 
least as likely as not (probability 
of 50 percent or more) that any such 
disorders, including but not limited 
to PTSD, was incurred or aggravated 
as a result of active service.  If 
the only current diagnosis is PTSD, 
such opinion should be based solely 
on any stressors that are verified 
upon remand, including but not 
limited to the 1968 altercation with 
a German police officer.

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  If an opinion as to 
any of these questions cannot be offered 
without resorting to speculation, the 
examiner should indicate such in the 
examination report and explain why a non-
speculative opinion cannot be offered.  

4.  Review the claims file to ensure that 
all necessary development has been 
completed, including but not limited to 
the remand directives specified herein.  
In particular, review the VA examiner's 
addendum or report to ensure that it is 
adequate for adjudication purposes.  If it 
is not, return the claims file to the 
examiner for further clarification as 
appropriate.

5.  After completing any further necessary 
development, readjudicate the Veteran's 
service connection claim for an acquired 
psychiatric disorder, to include PTSD, 
based on all lay and medical evidence of 
record.  If the claim remains denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, 
which addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

